Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. The drawing and specification objections are withdrawn by the amendments.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the start reference value limitations of Claims 1 and 8 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al (USPGPN 20190120909) in view of Tomura et al (USPGPN 20110161025), Park et al (USPGPN 20180172777), and Hisano (USPGPN 20130332017)
Independent Claim 1, Koizumi teaches a vehicle (title, Fig. 1), comprising: an internal combustion engine (1, see ¶[29]); a storage battery (3) configured to be charged with electric power that is generated by using power from the internal combustion engine (see ¶[31], it is clear that the generator receives power from the engine to power the vehicle and the battery also powers the vehicle); and a control device (ECU 7) configured to set a state of charge (¶’s [06, 32, 40, 43, 47, 52] describes determining the state, i.e. State of charge) of the storage battery based on a condition of the storage battery (¶’s [31, 38, 124-127] describes that the power generation voltage to be lower than a value before determination of deterioration, i.e. the usable range has been reduced) and to perform drive control that includes charge and discharge control of the storage battery, based on the set state of charge, wherein the control device integrates an amount of degradation of positive electrode capacity of the storage battery (see Figs. 4 [s4, s7,&s8] & 8 [s26, s29, &s30], ¶’s [26, 33, 50, 53, 84, 103, 113, 120 esp. 26, 33, 84, 103, 120]), and when an integrated value of the amount of degradation is equal to or larger than a first predetermined 
Koizumi is silent to battery to use a nickel compound as a positive electrode material; deterioration determination is performed during drive of a first predetermined distance. Koizumi fails to explicitly teach the SOC range is lowered due to deterioration, the control device sets the state of charge in the degradation suppressing control to be lower than the state of charge in the ordinary control, a start reference value, that is used to determine whether the internal combustion engine is to be started, is set by the control device based on the state of charge of the storage battery, and wherein the control device starts the internal combustion engine when a vehicle required power that is required for the vehicle in response to an accelerator operation amount becomes equal to or greater than the set start reference value.
Tomura teaches battery to use a nickel compound as a positive electrode material (nickel hydride battery is described as being used in ¶[306], which one having ordinary skill in the art 
It would have been obvious to a person having ordinary skill in the art to modify Koizumi with Tomura to provide improved energy/weight performance, lifetime, and safety.
Koizumi fails to explicitly teach the SOC range is lowered due to deterioration, the control device sets the state of charge in the degradation suppressing control to be lower than the state of charge in the ordinary control, a start reference value, that is used to determine whether the internal combustion engine is to be started, is set by the control device based on the state of charge of the storage battery, and wherein the control device starts the internal combustion engine when a vehicle required power that is required for the vehicle in response to an accelerator operation amount becomes equal to or greater than the set start reference value.
Park teaches the SOC range is lowered due to deterioration (abstract, ¶’s [37, 45], Fig. 6), and the control device sets the state of charge in the degradation suppressing control to be lower than the state of charge in the ordinary control (see Figs. 3 & 5, which demonstrates that both the 
It would have been obvious to a person having ordinary skill in the art to modify Koizumi in view of Tomura with Park to provide improved battery durability and safety.
Koizumi fails to explicitly teach a start reference value, that is used to determine whether the internal combustion engine is to be started, is set by the control device based on the state of charge of the storage battery, and wherein the control device starts the internal combustion engine when a vehicle required power that is required for the vehicle in response to an accelerator operation amount becomes equal to or greater than the set start reference value.
Hisano teaches a start reference value (Pstart/Sstart, see s110-s150 & s210 of Fig. 2A, ¶’s [38, 40, 41, 43]), that is used to determine whether the internal combustion engine is to be started, is set by the control device based on the state of charge of the storage battery (if S140 is yes, then the SOC is used to determine if needing to start, which means Pstart/Sstart is based on the state of charge of the battery), and wherein the control device starts the internal combustion engine when a vehicle required power that is required for the vehicle in response to an accelerator operation amount becomes equal to or greater than the set start reference value (¶[39] and s120 describes determining the power required for accelerator operation). Hisano teaches that by intermittently operating the engine, the efficiency of the vehicle as a whole can be 
It would have been obvious to a person having ordinary skill in the art to modify Koizumi in view of Tomura and Park with Hisano to provide improved efficiency.
Independent Claim 8, Koizumi teaches a vehicle (title, Fig. 1), comprising: an internal combustion engine (1, see ¶[29]); a storage battery (3) configured to be charged with electric power that is generated by using power from the internal combustion engine (see ¶[31], it is clear that the generator receives power from the engine to power the vehicle and the battery also powers the vehicle); and a control device (ECU 7) configured to set a state of charge of the storage battery (¶’s [06, 32, 40, 43, 47, 52] describes determining the state, i.e. State of charge) based on a condition of the storage battery (¶’s [31, 38, 124-127] describes that the power generation voltage to be lower than a value before determination of deterioration, i.e. the usable range has been reduced) and to perform drive control that includes charge and discharge control of the storage battery, based on the set state of charge, wherein the control device integrates an amount of degradation of positive electrode capacity of the storage battery (see Figs. 4 [s4, s7,&s8] & 8 [s26, s29, &s30], ¶’s [26, 33, 50, 53, 84, 103, 113, 120 esp. 26, 33, 84, 103, 120]), and when an integrated value of the amount of degradation is equal to or larger than a first predetermined value, the control device performs a degradation suppressing control to suppress charging and discharging of the storage battery in a low state of charge range where the state of charge is lower than a predetermined ratio that accelerates degradation of the positive electrode capacity, compared with charging and discharging of the storage battery in the low state of charge range in an ordinary control (¶’s [31, 38, 109, 124-127, esp. 31, 109, 125] & Fig. 11 
Koizumi is silent to battery to use a nickel compound as a positive electrode material; deterioration determination is performed during drive of a first predetermined distance. Koizumi fails to explicitly teach the SOC range is lowered due to deterioration, the control device sets the state of charge in the degradation suppressing control to be lower than the state of charge in the ordinary control, a start reference value, that is used to determine whether the internal combustion engine is to be started, is set by the control device based on the state of charge of the storage battery, and wherein the control device starts the internal combustion engine when a vehicle required power that is required for the vehicle in response to an accelerator operation amount becomes equal to or greater than the set start reference value.
Tomura teaches battery to use a nickel compound as a positive electrode material (nickel hydride battery is described as being used in ¶[306], which one having ordinary skill in the art means that the nickel would be in the active material); deterioration determination is performed during drive of a first predetermined distance (Koizumi describes using a set time ¶’s [77, 96, 113, 115]; Tomura describes either a predetermined time or a predetermined distance, see ¶’s 
It would have been obvious to a person having ordinary skill in the art to modify Koizumi with Tomura to provide improved energy/weight performance, lifetime, and safety.
Koizumi fails to explicitly teach the SOC range is lowered due to deterioration, the control device sets the state of charge in the degradation suppressing control to be lower than the state of charge in the ordinary control, a start reference value, that is used to determine whether the internal combustion engine is to be started, is set by the control device based on the state of charge of the storage battery, and wherein the control device starts the internal combustion engine when a vehicle required power that is required for the vehicle in response to an accelerator operation amount becomes equal to or greater than the set start reference value.
Park teaches the SOC range is lowered due to deterioration (abstract, ¶’s [37, 45], Fig. 6), and the control device sets the state of charge in the degradation suppressing control to be lower than the state of charge in the ordinary control (see Figs. 3 & 5, which demonstrates that both the range and upper limit SOC are reduced in the suppression control). Park teaches that this method serves to improve the durability of the battery by suppressing degradation (¶[37]), which in turn serves to improve safety, as a battery which is degraded less is less likely to not only damage the 
It would have been obvious to a person having ordinary skill in the art to modify Koizumi in view of Tomura with Park to provide improved battery durability and safety.
Koizumi fails to explicitly teach a start reference value, that is used to determine whether the internal combustion engine is to be started, is set by the control device based on the state of charge of the storage battery, and wherein the control device starts the internal combustion engine when a vehicle required power that is required for the vehicle in response to an accelerator operation amount becomes equal to or greater than the set start reference value.
Hisano teaches a start reference value (Pstart/Sstart, see s110-s150 & s210 of Fig. 2A, ¶’s [38, 40, 41, 43]), that is used to determine whether the internal combustion engine is to be started, is set by the control device based on the state of charge of the storage battery (if S140 is yes, then the SOC is used to determine if needing to start, which means Pstart/Sstart is based on the state of charge of the battery), and wherein the control device starts the internal combustion engine when a vehicle required power that is required for the vehicle in response to an accelerator operation amount becomes equal to or greater than the set start reference value (¶[39] and s120 describes determining the power required for accelerator operation). Hisano teaches that by intermittently operating the engine, the efficiency of the vehicle as a whole can be improved (¶’s [05, 44, 59]). Koizumi (¶’s [06, 41, 55]), Tomura (¶’s [47, 55, 105, 110]), Park (¶[16]), and Hisano (¶’s [03, 31, 36, 37]) are analogous in that they have vehicles with engines and batteries which both supply loads in a vehicle.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al (USPGPN 20190120909) in view of Tomura et al (USPGPN 20110161025), Park et al (USPGPN 20180172777)
Independent Claim 7, Koizumi teaches a vehicle (title, Fig. 1), comprising: an internal combustion engine (1, see ¶[29]); a storage battery (3) configured to be charged with electric power that is generated by using power from the internal combustion engine (see ¶[31], it is clear that the generator receives power from the engine to power the vehicle and the battery also powers the vehicle); and a control device (ECU 7) configured to set a state of charge (¶’s [06, 32, 40, 43, 47, 52] describes determining the state, i.e. State of charge) of the storage battery based on a condition of the storage battery (¶’s [31, 38, 124-127] describes that the power generation voltage to be lower than a value before determination of deterioration, i.e. the usable range has been reduced) and to perform drive control that includes charge and discharge control of the storage battery, based on the set state of charge, wherein the control device integrates an amount of degradation of positive electrode capacity of the storage battery (see Figs. 4 [s4, s7,&s8] & 8 [s26, s29, &s30], ¶’s [26, 33, 50, 53, 84, 103, 113, 120 esp. 26, 33, 84, 103, 120]), and when an integrated value of the amount of degradation is equal to or larger than a first predetermined value, the control device performs a degradation suppressing control to suppress charging and discharging of the storage battery in a low state of charge range where the state of charge is lower than a predetermined ratio that accelerates degradation of the positive electrode capacity, compared with charging and discharging of the storage battery in the low state of charge range in an ordinary control (¶’s [31, 38, 109, 124-127, esp. 31, 109, 125] & Fig. 11 describes that the 
Koizumi is silent to battery to use a nickel compound as a positive electrode material; deterioration determination is performed during drive of a first predetermined distance. Koizumi fails to explicitly teach the SOC range is lowered due to deterioration, the control device sets the state of charge in the degradation suppressing control to be lower than the state of charge in the ordinary control.
Tomura teaches battery to use a nickel compound as a positive electrode material (nickel hydride battery is described as being used in ¶[306], which one having ordinary skill in the art means that the nickel would be in the active material); deterioration determination is performed during drive of a first predetermined distance (Koizumi describes using a set time ¶’s [77, 96, 113, 115]; Tomura describes either a predetermined time or a predetermined distance, see ¶’s [193, 203, 238, 268, 279]; at least ¶[47] describes the use of this battery on a hybrid vehicle like 
It would have been obvious to a person having ordinary skill in the art to modify Koizumi with Tomura to provide improved energy/weight performance, lifetime, and safety.
Koizumi fails to explicitly teach the SOC range is lowered due to deterioration, the control device sets the state of charge in the degradation suppressing control to be lower than the state of charge in the ordinary control.
Park teaches the SOC range is lowered due to deterioration (abstract, ¶’s [37, 45], Fig. 6), and the control device sets the state of charge in the degradation suppressing control to be lower than the state of charge in the ordinary control (see Figs. 3 & 5, which demonstrates that both the range and upper limit SOC are reduced in the suppression control). Park teaches that this method serves to improve the durability of the battery by suppressing degradation (¶[37]), which in turn serves to improve safety, as a battery which is degraded less is less likely to not only damage the device but also the surroundings due to flames, explosion, overheating, gassing, etc. Park and Koizumi are analogous in that each correct battery charging characteristics due to degradation/deterioration/state of health, with Koizumi reducing voltage and Park reducing state of charge, which are related characteristics.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information 

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859